Citation Nr: 1450142	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 70 percent from November 21, 2003, to November 11, 2009, for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Joseph P. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs Regional Office (RO).  

A December 2012 Board decision granted entitlement to a 70 percent rating for a psychiatric disability, but denied entitlement to a rating in excess of 70 percent.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims. In an April 2014 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.


FINDING OF FACT

From November 21, 2003, to November 11, 2009, the occupational and social impairment from the Veteran's GAD has more nearly approximated total impairment than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the entire period on appeal for a psychiatric disability have been met from November 21, 2003, to November 11, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that from November 21, 2003, to November 11, 2009, his service-connected psychiatric disability warranted a rating in excess of 70 percent.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Generalize anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a July 2004 VA examination, the Veteran reported that he worked in his own grocery store, but that he was not able to deal with his business since a year prior to the examination due to his psychiatric disability.  He reported that he was having problems with interpersonal relations with his customers.  He reported that he lived alone, but that he had two children.  He reported that he had been having symptoms of increased anxiety, restlessness, tension, irritability, insomnia, and inability to concentrate.  He reported that he had multiple physical complaints and that he was excessively anxious and worried about things.  

On mental status examination, the Veteran was noted to be dressed appropriately, with adequate hygiene, and was cooperative.  The Veteran was spontaneous and established eye contact with the examiner.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  There were no tics, tremors, or abnormal involuntary movements.  His thought process was coherent and logical.  There was no looseness of association and no evidence of disorganized speech.  There was no evidence of delusion or hallucinations.  He was noted to have no phobias, no obsessions, no panic attacks, and no suicidal ideation.  His mood was anxious and restless.  His affect was constricted and appropriate.  He was oriented to person, place, and time; and his memory for recent, remote, and immediate events was intact.  His abstraction capacity was normal and his judgment and insight were fair.  There was no impairment of thought processes or communication and no evidence of inappropriate behavior.  The examiner noted that the Veteran's symptoms seriously interfered with his employment and social functioning.  The examiner assigned a diagnosis of GAD and a Global Assessment of Functioning scale (GAF) score of 50.

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, 1994 (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, 1994 (DSM-IV).    

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2014).  However, they are just one of many factors considered when assigning a rating.

At a June 2006 VA examination, the Veteran reported that he had not been working for three years because of problems with customers, but that he used to work in his own grocery store.  He reported continued symptoms of anxiety, restlessness, tension, irritability, insomnia, inability to concentrate, and additional symptoms of sadness and depression.  He reported ongoing psychiatric treatment and psychotropic medication, which included sertraline and diazepam.  

On mental status examination, the findings were duplicative of the findings on the July 2004 VA examination.  The examiner again noted that the Veteran's symptoms caused serious interference with his employment and social functioning.  The examiner assigned a diagnosis of GAD and a GAF of 50.  

At a June 2008 VA examination, the Veteran reported that he was socially withdrawn, since at least 2004, and argumentative.  He reported that he had severely strained family relationships, which had been ongoing for at least 10 years.  He reported that he had trouble sleeping and nightmares on a daily basis.  He reported that he was not currently employed and that he had been unemployed for two to five years after he had a fight with a client.  The Veteran reported he received psychiatric treatment and used psychotropic medication.  

On mental status examination, the Veteran was noted to be disheveled in appearance.  He did not keep visual contact with the examiner and kept his eyes closed during the interview.  His speech was spontaneous, but his attitude was guarded and apprehensive.  His affect was constricted and his mood was dysphoric.  He was unable to do the serial sevens, but he was able to spell a word forward and backward.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  There were no delusions noted.  He was able to understand the outcome of his behavior and his intelligence was average.  The Veteran was noted to exhibit inappropriate behavior, but no obsessive or ritualistic behavior.  Panic attacks and suicidal thoughts were not noted.  He had poor impulse control and episodes of violence were noted.  The examiner noted that the Veteran had the ability to maintain minimum personal hygiene and he had no problem with activities of daily living.  The examiner noted the Veteran's continued diagnosis of GAD and assigned a GAF score of 60.  

At a November 2009 VA examination, the Veteran reported increased symptoms of anxiety, irritability, and guilt.  He endorsed angry outbursts and suicidal ideation, without structured plan.  He reported sleep difficulties described as problems falling asleep and staying asleep.  He reported sad mood and crying spells, about three times per week, and shortness of breath when trying to fall asleep.  He reported decreased concentration and memory deficits every day that were of a moderate severity.  He denied drinking alcohol and using nicotine or other drugs.  The Veteran reported that he had been unemployed since 2005 after engaging in a physical altercation with a customer outside his store.  

On mental status examination, the Veteran was noted to be clean and casually dressed.  He was restless and tense and his attitude toward the examiner was overly dependent and guarded.  His affect was constricted and his mood was anxious and depressed.  He was able to do the serial sevens and spell a word forward and backward.  He was oriented to person, place, and time.  In discussion of his thought processes and content, he was noted to have an overabundance of ideas and was preoccupied with one or two topics.  No delusions or hallucinations were noted to be present.  He understood the outcome of his behavior, partially understood that he had a problem, and his intelligence was noted to be average.  The Veteran exhibited no inappropriate, obsessive, or ritualistic behavior.  He had no panic attacks or homicidal or suicidal ideation, although the Board notes that the Veteran reported suicidal ideation.  The Veteran's remote and recent memory were normal, but his immediate memory was noted to be severely impaired.  The examiner assigned a diagnosis of generalized anxiety disorder with depressive features and assigned a GAF score of 55.  The examiner found that the Veteran's generalized anxiety disorder caused total occupational and social impairment, noting that since 2005, the Veteran was unable to continue operate his market due to anxiety and irritability.  

Of record are extensive VA treatment records that show the Veteran receives regular treatment for service-connected generalized anxiety disorder.  Those records show that the Veteran consistently reported symptoms of sleep impairment, anxiety, irritability, social isolation, difficulty concentering, and poor family relations.  He also intermittently reported symptoms of decreased energy and appetite, auditory hallucinations, a sense of worthlessness, low self-esteem, and sadness.  The treatment records show that mental status examinations showed the Veteran's was periodically noted to have poor judgment, no insight, fair personal hygiene, and that he reported he had not been able to work since January 2003.  

Also of record is a January 2005 letter from the Veteran's private psychiatrist summarizing the Veteran's treatment history from May 2002 through January 2005.  That letter notes that over the course of his treatment, the Veteran had been unable to maintain any steady relationships, he was insecure, he had feelings of helplessness and hopelessness, and he was afraid of almost everything.  Additionally, the Veteran's private psychiatrist detailed the Veteran's problems with social relationships, explaining that included his family relationships and his former clients.  It was noted that the Veteran had problems with abrupt rage, frequently argued with people, and could become violent very easily.  The Veteran had frequent episodes of forgetfulness, which resulted in skipping medications and missing appointments.  It was noted that the Veteran had panic attacks two or three times a week with symptoms of tachycardia, sweating, and a feeling of losing control.  In 2003, after an argument with his son, he purchased a rope to hang himself, but ended up turning the rope over to his psychiatrist.  The Veteran's appearance was noted to always appear disheveled, and the psychiatrist explained that he always came to his appointments in short pants, sandals, and hats.  He was losing wright and was always ill humored, angry, and at times, had auditory hallucinations.  The psychiatrist diagnosed major depression recurrent, severe; generalized anxiety disorder; and panic disorder; and a GAF score of 45 to 50.  

Additionally, of record are private mental health treatment records which corroborate the private psychiatrist's January 2005 letter summarizing the Veteran's treatment history.  Those treatment records show that throughout treatment, the Veteran was noted to have symptoms which included retention problems, poor appetite, problems at work, anxiety, and was noted to be dirty and scruffy.  

The Board finds that the Veteran is entitled to a 100 percent disability rating for generalized anxiety disorder from November 21, 2003, to November 11, 2009.  The Veteran has consistently been shown to have symptoms of anxiety, irritability, restlessness, memory impairment, angry outbursts, tension, sleep impairment, and depression; with intermittent symptoms of suicidal ideation, physical aggression, feelings of hopelessness, inability to maintain proper hygiene, and auditory hallucinations.  While it appears that the Veteran's symptoms wax and wane, the Board notes that the Veteran's symptoms during the period on appeal have been noted to be extremely severe so as to seriously interfere with his employment and social functioning, and as of at ;east 2005, completely prevent him from maintaining his employment.  While the July 2004 VA examination indicates that the Veteran may have still been able to work at that time, the Board finds that his employment was protected as he owned his own market and could close or open the market depending on the severity of symptoms.  The record clearly shows that prior to terminating his employment completely in 2005, the Veteran's ability to work effectively was severely impacted by his symptoms as he was engaging in verbal and physical altercations with customers.  Further, the evidence throughout the entire period on appeal clearly shows that the Veteran engages in no social interaction and has strained relationships with all of his family members.  Therefore, the Board finds that the Veteran's symptoms have produced impairment that most nearly approximates total occupational and social impairment from November 21, 2003, to November 11, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).  

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA Medical Center and private mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence supports the assignment of a 100 percent rating for a psychiatric disability from November 21, 2003, to November 11, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 100 percent from November 21, 2003, to November 11, 2009, for a generalized anxiety disorder is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


